      Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
EMMA MCGOWAN,                                                  :

                                                             :
                          Plaintiff,                               OPINION & ORDER
                                                             :
        -v.-                                                       18 Civ. 8680 (PAC) (GWG)
                                                             :
JPMORGAN CHASE BANK, N.A.,
                                                             :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Plaintiff Emma McGowan brought this case against JPMorgan Chase Bank, N.A.

(“JPMC”) asserting claims of pay, pregnancy, sex, and disability discrimination as well as a

retaliation claim. All of McGowan’s claims arise under New York State and New York City

laws. McGowan has now filed a motion seeking to compel JPMC to produce certain documents

and deposition testimony that were withheld on the basis of the attorney-client and work-product

privileges. 1 JPMC opposes this motion. For the following reasons, McGowan’s motion to

compel is granted in part and denied in part.

I. BACKGROUND

        A. Facts




        1
           See Letter from Cara E. Greene, dated Jan. 9, 2020 (Docket # 81) (“Mtn. Ltr.”); Letter
from Cara E. Greene, dated Jan. 10, 2020 (Docket # 83); Opposition Brief, filed Jan. 28, 2020
(Docket # 84) (“Opp. Br.”); Declaration of Gershom R. Smith in Support of Opp. Brief, filed
Jan. 28, 2020 (Docket # 85) (“Smith Decl.”); Reply Memorandum of Law in Further Support of
Plaintiff’s Motion to Compel, filed Feb. 4, 2020 (Docket # 86) (“Reply”); Letter from Cara E.
Greene, dated Feb. 5, 2020 (Docket # 87); Defendant’s Sur-Reply in Further Opposition to
Plaintiff’s Motion to Compel, filed Feb. 11, 2020 (Docket # 88) (“Sur-Reply”).
     Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 2 of 19



       McGowan works for JPMC, a commercial and investment bank, in its Alternative

Investment Services Department (“AIS”). Complaint, filed Sept. 21, 2018 (Docket # 1)

(“Compl.”) ¶¶ 8, 10, 14. AIS develops software that JPMC’s clients use to process trades. Id.

¶ 15. McGowan started at JPMC in Ireland in 2007 and was transferred to New York in 2014.

Id. ¶¶ 14, 19. On January 16, 2018, McGowan was informed that she would not receive a salary

increase, despite previous conversations suggesting she would receive one. Id. ¶ 46. The

following day, McGowan contacted JPMC’s human resources department complaining of

discrimination. Mtn. Ltr. at 1. On some unspecified date between January 17, 2018 and

February 13, 2018, an individual named Sharita Dove, who was a Vice President in Employee

Relations began investigating McGowan’s claim. Smith Decl. ¶ 7.

       On February 13, 2018, Cara E. Greene, McGowan’s lawyer, emailed JPMC’s in-house

counsel, Jamie Kohen, and informed Kohen that she represented McGowan. Id. ¶ 5. Kohen then

requested that Smith, another in-house legal counsel, contact Greene. Id. ¶¶ 2, 6. Smith declines

to state whether he in fact contacted Greene. Smith does say, however, that on February 13,

2018, he began a “privileged investigation into the allegations of discrimination and unequal

treatment raised by Plaintiff for the purpose of rendering legal advice and responding to

Plaintiff’s counsel’s email.” Id. ¶ 8. He “decided the investigation would be privileged and

conducted in a manner consistent with in-house counsel’s provision of legal advice to JPMC in

anticipation of litigation.” Id. ¶ 9. Ann Cabrera-Vargas was assigned to help conduct the

investigation. Id. ¶ 10. Smith states that “Ana J. Cabrera-Vargas spoke to JPMC managers to

collect facts and information needed for me to render legal advice.” Id. ¶ 11. Cabrera-Vargas,

along with an individual who is not otherwise identified named Gianna DiMaulo, gathered


                                                2
     Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 3 of 19



documents and other information at Smith’s direction. Id. ¶ 12. JPMC’s privilege log indicates

that Dove, Cabrera-Vargas, and DiMaulo all work for the same unit of JPMC, which is identified

only as “HRBP.” See Defendant’s Privilege Log, filed Jan. 28, 2020 (Docket # 85-1) at 2.

        According to Smith, “[a]ll of the documents and communications withheld by Defendant

are communications that occurred at [Smith’s] direction for the purpose of evaluating Plaintiff’s

claims and rendering legal advice.” Id. ¶ 14. Some of the documents also include his “mental

impressions and conclusions as to the ongoing privileged investigation, or the outcome thereof.”

Id. ¶ 15.

        B. McGowan’s Motion to Compel

        McGowan seeks to have JPMC produce the documents withheld as privileged. Reply at

11. In the alternative, she asked that the Court conduct an in camera review of the documents to

determine if attorney-client and work-product privileges were properly asserted. Id. She also

seeks an order that JPMC produce Sharita Dove for a deposition and that the depositions of

Anthony Masi and DiMaulo be reopened for testimony with respect to the investigation prior to

February 13, 2020, on the ground that she was prevented from asking questions during their

depositions due to an erroneous assertion of privilege over what Smith now admits was a “non-

privileged investigation.” Id. 2

II. GOVERNING LAW

        A. Law Governing Attorney-Client Privilege

        Because this Court’s subject matter jurisdiction is based upon diversity, Compl. ¶ 5, state


        2
        On March 5, 2020, this Court directed JPMC to provide copies of the disputed
documents for the Court to conduct an in camera review. See Order, filed Mar. 5, 2020 (Docket
# 91).

                                                 3
     Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 4 of 19



law provides the rule of decision concerning the claim of attorney-client privilege, see Fed. R.

Evid. 501; Dixon v. 80 Pine St. Corp., 516 F.2d 1278, 1280 (2d Cir. 1975). In New York, the

statutory codification of the privilege is as follows:

       [A]n attorney or his or her employee, or any person who obtains without the
       knowledge of the client evidence of a confidential communication made between
       the attorney or his or her employee and the client in the course of professional
       employment, shall not disclose, or be allowed to disclose such communication,
       nor shall the client be compelled to disclose such communication . . . .

N.Y. C.P.L.R. § 4503(a)(1). For the privilege to apply, the communication from the attorney to

client must be made “for the purpose of facilitating the rendition of legal advice or services, in

the course of a professional relationship.” Rossi v. Blue Cross & Blue Shield of Greater N.Y.,

73 N.Y.2d 588, 593 (1989); see also United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011).

The communication itself must be “primarily or predominantly of a legal character.” Rossi, 73

N.Y.2d at 594. “The critical inquiry is whether, viewing the lawyer’s communication in its full

content and context, it was made in order to render legal advice or services to the client.”

Spectrum Sys. Int’l Corp. v. Chem. Bank, 78 N.Y.2d 371, 379 (1991). “[L]egal advice involves

the interpretation and application of legal principles to guide future conduct or to assess past

conduct.” In re Cty. of Erie (“Erie I”), 473 F.3d 413, 419 (2d Cir. 2007). 3 The attorney-client


       3
           While In re Cty. of Erie was decided under federal privilege law, New York law on
attorney-client privilege is “generally similar to accepted federal doctrine.” Bank of Am., N.A.
v. Terra Nova Ins. Co. Ltd., 211 F. Supp. 2d 493, 495 (S.D.N.Y. 2002); accord Argos Holdings
Inc. v. Wilmington Tr. Natl. Ass’n., 2019 WL 1397150, at *2 (S.D.N.Y. Mar. 28, 2019) (“New
York law of attorney-client privilege is, with certain exceptions, substantially similar to the
federal doctrine.” (internal quotation marks and citation omitted)); Edebali v. Bankers Stand. Ins.
Co., 2017 WL 3037408, at *4 n.2 (E.D.N.Y. July 17, 2017) (“[T]he distinction between New
York and federal law on attorney-client privilege is quite indistinguishable, as the law intersects
in all of its facets, and are viewed interchangeably.” (internal quotation marks and citation
omitted)). Because the law of the two jurisdictions is similar in all respects discussed in this
opinion, we sometimes cite to cases applying federal law.

                                                  4
     Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 5 of 19



privilege “protects communications between a client and an attorney, not communications that

prove important to an attorney’s legal advice to a client.” United States v. Ackert, 169 F.3d 136,

139 (2d Cir. 1999); see also Upjohn Co. v. United States, 449 U.S. 383, 395 (1981) (“The

privilege only protects disclosure of communications; it does not protect disclosure of the

underlying facts by those who communicated with the attorney . . . .” (citations omitted)); In re

Six Grand Jury Witnesses, 979 F.2d 939, 944 (2d Cir. 1992) (“[T]he cloak of the privilege

simply protects the communication from discovery, the underlying information contained in the

communication is not shielded from discovery.”).

       “A corporation’s communications with counsel, no less than the communications of other

clients with counsel, are encompassed within the legislative purposes of CPLR 4503, which

include fostering uninhibited dialogue between lawyers and clients in their professional

engagements, thereby ultimately promoting the administration of justice.” Rossi, 73 N.Y.2d at

592 (citations omitted). A communication between an attorney and the agent or employee of a

corporation may be privileged where the agent “possessed the information needed by the

corporation’s attorneys in order to render informed legal advice.” In re Copper Mkt. Antitrust

Litig., 200 F.R.D. 213, 218 (S.D.N.Y. 2001) (citing Upjohn, 449 U.S. at 391). “The privilege

applies to communications with attorneys, whether corporate staff counsel or outside counsel.”

Rossi, 73 N.Y.2d at 592 (citation omitted); accord Stock v. Schnader Harrison Segal & Lewis

LLP, 142 A.D.3d 210, 216 (1st Dep’t 2016). Nonetheless, because in-house counsel may have

“mixed business-legal responsibility . . . their day-to-day involvements in their employers’

affairs may blur the line between legal and nonlegal communications.” Rossi, 73 N.Y.2d at 592.

Accordingly, given that “privilege obstructs the truth-finding process and its scope is limited to


                                                 5
     Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 6 of 19



that which is necessary to achieve its purpose the need to apply it cautiously and narrowly is

heightened in the case of corporate staff counsel, lest the mere participation of an attorney be

used to seal off disclosure.” Id. at 593 (citations omitted).

       Under New York law, “the burden of establishing any right to protection is on the party

asserting it; the protection claimed must be narrowly construed; and its application must be

consistent with the purposes underlying the immunity.” Spectrum Sys., 78 N.Y.2d at 377 (citing

cases). “The proponent of the privilege has the burden of establishing that the information was a

communication between client and counsel, that it was intended to be and was kept confidential,

and [that] it was made in order to assist in obtaining or providing legal advice or services to the

client.” Charter One Bank, F.S.B. v. Midtown Rochester, L.L.C., 191 Misc. 2d 154, 166 (Sup.

Ct. 2002) (citation omitted); accord People v. Mitchell, 58 N.Y.2d 368, 373 (1983) (citing cases).

Such showings must be made through “competent evidence” such as “affidavits, deposition

testimony or other admissible evidence.” Parneros v. Barnes & Noble, Inc., 332 F.R.D. 482, 491

(S.D.N.Y. 2019); accord Bowne of N.Y. City, Inc. v. AmBase Corp., 150 F.R.D. 465, 472

(S.D.N.Y. 1993). The burden cannot be met by “‘mere conclusory or ipse dixit assertions’” in

unsworn motion papers authored by attorneys. See von Bulow by Auersperg v. von Bulow, 811

F.2d 136, 146 (2d Cir. 1987) (quoting In re Bonanno, 344 F.2d 830, 833 (2d Cir. 1965)). It is

also the burden of the party asserting a privilege to establish that it has not been waived. See

John Blair Commc’ns, Inc. v. Reliance Capital Grp., 182 A.D.2d 578, 579 (1st Dep’t 1992).

       B. Law Governing the Work-Product Doctrine

       “Federal law governs the applicability of the work product doctrine in all actions in

federal court.” Wultz v. Bank of China Ltd., 304 F.R.D. 384, 393 (S.D.N.Y. 2015) (citing Allied


                                                  6
     Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 7 of 19



Irish Banks, P.L.C. v. Bank of Am., N.A., 252 F.R.D. 163, 173 (S.D.N.Y. 2008)). Federal Rule

of Civil Procedure 26(b)(3) codifies the doctrine in part, providing that “a party may not discover

documents and tangible things that are prepared in anticipation of litigation or for trial by or for

another party or its representative (including the other party’s attorney, consultant, surety,

indemnitor, insurer, or agent),” unless “the party shows that it has substantial need for the

materials . . . and cannot, without undue hardship, obtain their substantial equivalent by other

means.” The work-product rule is designed “to preserve a zone of privacy in which a lawyer can

prepare and develop legal theories and strategy ‘with an eye toward litigation,’ free from

unnecessary intrusion by his adversaries.” United States v. Adlman, 134 F.3d 1194, 1196 (2d

Cir. 1998) (quoting Hickman v. Taylor, 329 U.S. 495, 510-11 (1947)); accord United States. v.

Nobles, 422 U.S. 225, 238-39 (1975). The party asserting work-product protection must

demonstrate that the material at issue “(1) [is] a document or a tangible thing, (2) that was

prepared in anticipation of litigation, and (3) was prepared by or for a party, or by his

representative.” Allied Irish Banks., 252 F.R.D. at 173 (internal quotation marks and citation

omitted).

       “Documents prepared in the ordinary course of business, or that would have been created

whether or not litigation was anticipated, are not protected by work-product immunity. . . . It is

firmly established, however, that a document that assists in a business decision is protected by

work-product immunity if the document was created because of the prospect of litigation.” In re

Copper Mkt. Antitrust Litig., 200 F.R.D. at 221 (citing Adlman, 134 F.3d at 1202). Ultimately,

“‘in anticipation of litigation’” means that “‘in light of the nature of the document and the factual

situation in the particular case, the document can fairly be said to have been prepared or obtained


                                                  7
     Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 8 of 19



because of the prospect of litigation.’” Costabile v. Cty. of Westchester, 254 F.R.D. 160, 164

(S.D.N.Y. 2008) (quoting Adlman, 134 F.3d at 1202).

        Notwithstanding the common description of the doctrine as the “attorney” work-product

doctrine, it is not in fact necessary that the material be prepared by or at the direction of an

attorney. Parneros, 332 F.R.D. at 492. The text of Fed. R. Civ. P. 26(b)(3)(A) accords the

protection to material prepared “by or for [a] party or its representative” — not merely material

prepared by or for an attorney. The Advisory Committee Notes (1970) to Rule 26(b)(3) confirm

that the intention of the Rule was to protect material also prepared by non-attorneys. Fed. R.

Civ. P. 26(b)(3) advisory committee’s note to 1970 amendment; see Wultz, 304 F.R.D. at 394;

accord Goff v. Harrah’s Operating Co., 240 F.R.D. 659, 660 (D. Nev. 2007) (“It may be

surprising to long-time practitioners that a lawyer need not be involved at all for the work

product protection to take effect.” (internal quotation marks and citation omitted)). Thus, the

rule “afford[s] protection to materials gathered by non-attorneys even where there was no

involvement by an attorney.” Wultz, 304 F.R.D. at 394 (citing cases).

III. DISCUSSION

        During the course of briefing on this motion, JPMC conceded that its investigation into

McGowan’s complaint prior to February 13, 2018, was not privileged. We first discuss the

effect of that concession and then turn to JPMC’s contention regarding the investigation that

began on February 13, 2018, following Greene’s email to JPMC’s in-house counsel. See Smith

Decl. ¶¶ 7-8. 4


        4
          JPMC argues that McGowan’s motion to compel fails because it was untimely. Opp.
Br. at 1 n.1. We do not consider this argument inasmuch as it was made in a footnote and
without citation to authority, and thus violates Local Civil Rule 7.1(a)(2) (a party’s memorandum

                                                  8
     Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 9 of 19



          A. The Investigation Prior To February 13, 2018

          JPMC concedes that the investigation conducted by Dove is not subject to attorney-client

or work-product privileges. See Opp. Br. at 2, 3 (referring to the initial investigation as “non-

privileged” and noting that it produced all documents related to this phase of the investigation);

Smith Decl. ¶ 7. JPMC has voluntarily turned over a document that postdated February 13,

2018, previously withheld on the basis of privilege because it determined that the communication

was not conducted at the direction of JPMC’s counsel. See Opp. Br. at 3 n.3. JPMC admits that

“throughout discovery Defendant asserted a blanket claim of attorney-client privilege over its

investigation into Plaintiff’s allegations of discrimination.” Sur Reply at *2. 5 And while JPMC

has explained its prior withholding of the document, see id. at *2-3; Opp. Br. at 3 n.3, it has not

explained why Dove was not identified in either of its interrogatory responses as an individual

likely to have discoverable information regarding McGowan’s claims or JPMC’s defenses.

          Given that McGowan first learned of the “non-privileged” investigation and Dove’s role

through JPMC’s opposition to her motion to compel, see Reply at 1, McGowan is certainly

entitled to an opportunity to question Dove about this initial investigation. Additionally, she is

entitled to re-depose Anthony Masi and Gianna DiMaulo regarding this initial investigation. 6



of law must “set[]forth the cases and other authorities relied upon in support of the motion” and be
“divided, under appropriate headings, into as many parts as there are issues to be determined”).
      5
           “*__” indicates a page number assigned by the Court’s ECF system.
      6
         McGowan also asserts that JPMC’s counsel “blocked deponents Mr. Masi and Gianna
DiMaulo from testifying regarding the underlying information upon which the investigation was
based.” Reply at 4. Certainly, information and documents that existed independently of the
investigation are not privileged and must be disclosed if relevant. It is unclear from the cited
portions of the deposition transcripts, however, that the witnesses were improperly instructed in
this regard.

                                                  9
    Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 10 of 19



          B. The Post-February 13 Investigation

          McGowan questions whether the investigation prior to February 13 can be separated

from the investigation after February 13. Mtn. Ltr. at 2-3; Reply at 5-7. But case law

recognizes that “an employer’s investigation may shift from an internal investigation in

response to plaintiff’s claims to an investigation for the purposes of mounting a legal defense

against any such claims.” Babbitt v. Koeppel Nissan, Inc., 2019 WL 3296984, at *3 (E.D.N.Y.

July 23, 2019) (internal quotation marks, alterations, and citation omitted). Indeed, McGowan

concedes this point. See Mtn. Ltr. at 2 (“an employer’s investigation may shift from an internal

investigation in response to a plaintiff’s claims to an investigation for the purpose of mounting a

legal defense against any such claims” (internal quotation marks, alterations, and citations

omitted)). McGowan’s main argument is that Smith’s declaration is too conclusory to allow a

finding that the investigation was being conducted at the direction of counsel for the purpose of

providing legal advice. 7 See Mtn. Ltr. at 2; Reply at 5-7. The Court disagrees. While Smith

certainly could have been more forthcoming, the circumstances here — in particular, the

telephone call from plaintiff’s attorney, Smith Decl. ¶ 6, the fact that Dove was no longer in

charge of the investigation after Smith became involved, and the fact that new individuals

became involved in the investigation — coupled with Smith’s uncontradicted statement that his

purpose in directing the investigation was to provide legal advice, id. ¶ 9, are sufficient to allow

us to conclude that the character of the investigation changed after February 13 and that it in



      7
         In her reply, McGowan also spends a significant amount of time encouraging the Court
to closely scrutinize JPMC’s assertions because it originally failed to turn over a non-privileged
document. See Reply at 5-6. This concern should be alleviated by the Court’s in camera review
of the documents.

                                                  10
    Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 11 of 19



fact was being conducted for the purpose of allowing Smith to provide legal advice to the

corporation. See Chen-Oster v. Goldman, Sachs & Co., 293 F.R.D. 547, 555 (S.D.N.Y. 2013)

(“sworn testimony of a witness with personal knowledge” asserting that the information was

given to counsel “to provide legal advice” was sufficient to find that the communication

occurred “for the purpose of providing legal advice” and thus privileged).

       In order for Smith to provide this legal advice to JPMC, he directed Cabrera-Vargas and

DiMaulo to gather documents. Smith Decl. ¶¶ 11-12. This required them to communicate with

others — who in turn communicated with more employees — via JPMC’s internal Answer Key

system or email, with the goal of gathering information so that Smith could render legal advice.

See Upjohn, 449 U.S. at 390-91 (the “first step in the resolution of any legal problem is

ascertaining the factual background and sifting through the facts with an eye to the legally

relevant.” (citations omitted)); see also Chen-Oster, 293 F.R.D. at 554-55 (information

compiled for database during an investigation being conducted for attorney held privileged as

an attorney-client communication). The documents JPMC withheld reflect such

communications, and thus are privileged. See Parneros, 332 F.R.D. at 494 (“‘Factual

investigations conducted by an agent of the attorney, . . . clearly fall within the attorney-client

rubric.’” (quoting Gucci Am., Inc. v. Guess?, Inc., 271 F.R.D. 58, 71 (S.D.N.Y. 2010))); see

also Chen-Oster, 293 F.R.D. at 554-55.

       In light of the conclusion that the investigation was indeed privileged and the documents

withheld are subject to attorney-client privilege, it is not necessary to reach the issue of whether

the materials are protected by the work product doctrine.




                                                  11
      Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 12 of 19



            C. “At Issue” Waiver

            McGowan argues that JPMC has waived any privilege by placing the advice of counsel

“at issue” in the litigation. She points to two paragraphs in JPMC’s answer to support this

argument. See Ltr. Mtn. at 3-4; Reply at 8-9. One paragraph consists of a simple denial of

McGowan’s allegation that JPMC “did not respond to Ms. McGowan’s complaint or conduct a

reasonable investigation into her claims.” See Answer, filed Nov. 19, 2018 (Docket # 11)

(“Answer”) ¶ 50 (referring to Compl. ¶ 50). The other paragraph is a list of defenses in which

JPMC asserts that it “acted at all times in good faith.” Id. at 12 (Defense ¶ 15). The full

paragraph states:

            Defendant acted at all times in good faith and consistently maintained,
            implemented, and enforced a policy in the workplace against harassment,
            discrimination, and retaliation and otherwise exercised reasonable care to prevent
            and correct promptly any alleged harassment, discrimination, and/or retaliation
            to which Plaintiff claims she was allegedly subjected. Plaintiff unreasonably
            failed to take advantage of preventative and corrective opportunities provided by
            Defendant or to avoid harm otherwise.

Id.

                   1. The Doctrine of “At Issue” Waiver

            Courts have found waiver of the attorney-client privilege “‘when a client testifies

concerning portions of the attorney-client communication, . . . when a client places the

attorney-client relationship directly at issue, . . . and when a client asserts reliance on an

attorney’s advice as an element of a claim or defense.’” In re Cty. of Erie (“Erie II”), 546 F.3d

222, 228 (2d Cir. 2008) (quoting Sedco Int’l S.A. v. Cory, 683 F.2d 1201, 1206 (8th Cir.

1982)). 8 However, “that a privileged communication contains information relevant to issues the


        8
             Waiver of attorney-client and work-product privilege are governed by the same

                                                    12
    Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 13 of 19



parties are litigating does not, without more, place the contents of the privileged communication

itself ‘at issue’ in the lawsuit; if that were the case, a privilege would have little effect.”

Deutsche Bank Tr. Co. of Ams. v. Tri-Links Inv. Tr., 43 A.D.3d 56, 64 (1st Dep’t 2007).

        “The waiver doctrine, however, does not apply exclusively to situations where a party

explicitly relies — or states that it intends to rely — on attorney-client communications.”

Parneros, 332 F.R.D. at 501. The “at issue” waiver doctrine has also found waiver even where

there is no intention to rely on attorney-client communications. In United States v. Bilzerian,

926 F.2d 1285 (2d Cir. 1991), the Second Circuit upheld a trial court’s ruling that if a defendant

testified about his own good faith regarding the legality of certain actions, it would open the

door to cross-examination into communications with his attorney on that subject. Id. at 1291-

93. In affirming the district court with respect to the privilege issue, the Second Circuit

explained that “the attorney-client privilege cannot at once be used as a shield and a sword.” Id.

at 1292 (citing Clark v. United States, 289 U.S. 1, 15 (1933); von Bulow, 828 F.2d at 103).

“Thus, the privilege may implicitly be waived when defendant asserts a claim that in fairness

requires examination of protected communications.” Id. (citations omitted). Bilzerian reasoned

that a finding of wavier was appropriate because any testimony that the defendant “thought his

actions were legal would have put his knowledge of the law and the basis for his understanding

of what the law required in issue.” Id. Thus, “[h]is conversations with counsel regarding the



doctrine. See Leviton Mfg. Co. v. Greenberg Traurig LLP, 2010 WL 4983183, at *8 (S.D.N.Y.
Dec. 6, 2010) (noting that, for at-issue waiver, “[t]he same analysis applies to documents
withheld on the basis of the work-product doctrine” as to those withheld as privileged),
objections overruled by 2011 WL 2946380 (S.D.N.Y. July 14, 2011); Resolution Tr. Corp. v.
Mass. Mut. Life Ins. Co., 200 F.R.D. 183, 192 (W.D.N.Y. 2001) (“The ‘at-issue’ waiver applies
both to the attorney-client and work-product privileges.” (citation omitted)).


                                                   13
    Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 14 of 19



legality of his schemes would have been directly relevant in determining the extent of his

knowledge and, as a result, his intent.” Id. Bilzerian thus found waiver even though there was

no effort by the defendant to actually rely on his attorney’s advice in order to prove his good

faith. Id.

        In keeping with this principle, other cases have recognized that an implied waiver “may

be found even if the privilege holder does not attempt to make use of a privileged

communication.” In re Kidder Peabody Sec. Litig., 168 F.R.D. 459, 470 (S.D.N.Y. 1996). For

example, in Cicel (Beijing) Sci. & Tech. Co. v. Misonix, Inc., 331 F.R.D. 218 (E.D.N.Y. 2019),

the court held that waiver can “occur even if the asserting party does not make direct use of the

privileged communication itself when that party avers material facts at issue related to the

privileged communication, and where the validity of those facts can only be accurately

determined through an examination of the undisclosed communication.” Id. at 228 (emphasis

added) (citation omitted); accord Favors v. Cuomo, 285 F.R.D. 187, 199 (E.D.N.Y. 2012)

(“[C]ourts within this Circuit, relying on Bilzerian, have reaffirmed the broader principle that

forfeiture of the privilege may result where the proponent asserts a good faith belief in the

lawfulness of its actions, even without expressly invoking counsel’s advice.” (citations

omitted)); Leviton, 2010 WL 4983183, at *3 (“advice of counsel may be placed in issue where,

for example, a party’s state of mind, such as his good faith belief in the lawfulness of his

conduct, is relied upon in support of a claim of defense”). While the instant case arises under

New York law, New York courts have explicitly articulated the same rule. See, e.g., Vill. Bd.

of the Vill. of Pleasantville v. Rattner, 130 A.D. 2d 654, 655 (2d Dep’t 1987) (privilege is

waived where defendant raises a defense of “good faith, the validity of which can only be tested


                                                 14
   Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 15 of 19



by invasion of the attorney-client privilege” (citation omitted)).

       Importantly, the question in at-issue waiver cases is not simply whether the requested

information is relevant. See Deutsche Bank Tr., 43 A.D.3d at 64; accord Veras Inv. Partners v.

Akin Gump Strauss Hauer & Feld LLP, 52 A.D.3d 370, 372 (1st Dep’t 2008) (“it was error for

the [lower court] to find waiver on the basis of relevance alone”). Instead, the doctrine’s goal is

to achieve “fairness.” See John Doe Co. v. United States, 350 F.3d 299, 302 (2d Cir. 2003)

(“[A] party’s assertion of factual claims can, out of considerations of fairness to the party’s

adversary, result in the involuntary forfeiture of privileges for matters pertinent to the claims

asserted.” (citations omitted)); accord Bilzerian, 926 F.2d at 1292 (communications are put at

issue when the party makes an assertion “that in fairness requires examination of protected

communications” (citations omitted)). “It would be unfair for a party who has asserted facts

that place privileged communications at issue to deprive the opposing party of the means to test

those factual assertions through discovery of those communications.” Windsor Sec., LLC v.

Arent Fox LLP, 273 F. Supp. 3d 512, 518 (S.D.N.Y. 2017). Thus, “[w]hether fairness requires

disclosure has been decided by the courts on a case-by-case basis, and depends primarily on the

specific context in which the privilege is asserted.” In re Grand Jury Proceedings, 219 F.3d at

183; accord Erie II, 546 F.3d at 229.

               2. Analysis

       As noted, McGowan argues that JPMC has waived the privilege by (1) denying her

allegation that it “did not respond to Ms. McGowan’s complaint or conduct a reasonable

investigation into her claims,” Answer ¶ 50 (referring to Compl. ¶ 50); and (2) stating that it

“acted at all times in good faith and consistently maintained, implemented, and enforced a


                                                 15
   Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 16 of 19



policy in the workplace against harassment, discrimination, and retaliation and otherwise

exercised reasonable care to prevent and correct promptly any alleged harassment,

discrimination, and/or retaliation to which Plaintiff claims she was allegedly subjected,”

Answer at 12 (Defense ¶ 15). See Mtn. Ltr. at 3-4; Reply at 8-9. We must now determine

whether, in light of these assertions, fairness requires that McGowan be able to learn attorney-

client privileged communications that arose during the investigation that followed her complaint

of discrimination.

       The first of these is easily dealt with. McGowan does not explain why it is relevant to

her case that she prove JPMC did not conduct a “reasonable investigation” of her claims. Nor

does she explain why JPMC could mount a defense to any aspect of her claims by showing that

it conducted a reasonable investigation. The mere fact that a defendant in an answer denies an

allegation made in a complaint is insufficient to place the substance of the allegation at issue for

purposes of the waiver doctrine. If the rule was otherwise, any plaintiff could force a defendant

to choose between the Scylla of admitting that it had conducted an inadequate investigation and

the Charibdis of placing at issue the contents of any investigation that it did conduct. To be

entitled to discovery, it is not enough to point to an allegation made in a complaint or to a denial

of that allegation. Rather, the plaintiff must show that the allegation has relevance to a claim or

defense. See Fed. R. Civ. P. 26(b)(1). In this case, McGowan does not explain why the

investigation would be relevant to a claim or defense.

       As to the defense asserted in the Answer, the mere use of the term “good faith” in an

Answer does not by itself reflect reliance on a “good faith” defense that requires disclosure of

privileged communications. See Parneros, 104 F.R.D. at 502; see also Freedman v.


                                                 16
   Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 17 of 19



Weatherford Int’l Ltd., 2014 WL 3767034, at *5 (S.D.N.Y. July 25) (raising good faith in an

answer, without more, insufficient to find waiver) aff’d on reh’g, 2014 WL 4547039 (S.D.N.Y.

Sept. 12, 2014). More fundamentally, however, neither party explains why this “defense” is

even proper in this case. Indeed, they seem to agree that it is inapplicable. See Opp. Br. at 10;

Reply at 10 n.3. The defense as stated in the Answer is essentially what is known as the a

“Faragher-Ellerth” defense, which is a defense to a claim of harassment. See Vance v. Ball

State Univ., 570 U.S. 421, 424 (2013) (the Faragher-Ellerth defense requires an employer to

prove that “the employer exercised reasonable care to prevent and correct any harassing

behavior and . . . the plaintiff unreasonably failed to take advantage of the preventative or

corrective opportunities that the employer provided.” (citations omitted)). But there is no claim

of harassment contained in McGowan’s complaint. Moreover, the defense is not even available

under New York law, see Zakrzewska v. New Sch., 14 N.Y.3d 469, 479 (2010), and the instant

lawsuit raises exclusively claims arising under New York law. In some circumstances, the

assertion of the Faragher-Ellerth defense may allow the plaintiff to obtain otherwise privileged

information regarding the reasonableness of an investigation conducted by defendant. See, e.g.,

Babbitt, 2019 WL 3296984, at *3; Angelone v. Xerox Corp., 2011 WL 4473534, at *2

(W.D.N.Y. Sept. 26, 2011). But there is no explanation from either party as to why the

“reasonableness” of JPMC’s investigation in this case has any relevance to this lawsuit.

Without an explanation of why the defense is relevant, Fed. R. Civ. P. 26(a)(1) prevents

plaintiff from obtaining discovery on it.

       It is of course hard to blame McGowan for trying to obtain discovery concerning the

defense, given that JPMC included the defense in its Answer and, in the course of briefing this


                                                 17
    Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 18 of 19



motion, has refused to disclaim reliance on it. See Opp. Br. at 8-9. It would have made things

much simpler if JPMC had at least stated that the nature of the investigation would not be a fact

that JPMC would put at issue in its defense of the case. See, e.g., Geller v. N. Shore Long

Island Jewish Health Sys., 2011 WL 5507572, at *4 (E.D.N.Y. Nov. 9, 2011) (holding that

defendants did not waive privilege where counsel “affirmatively represented to the Court that

defendants have no intention of ‘using the investigation to avoid liability.’” (citation omitted)).

In light of JPMC’s refusal to do so, and the continued inclusion of the defense in its Answer, the

Court will require JPMC to state now whether it intends to offer evidence of the nature of the

investigation as any part of the defense of this action. If it intends to do so, it shall so state in a

letter filed within 14 days of the date of this decision. See, e.g., In re Buspirone Antitrust Litig.,

208 F.R.D. 516, 522 (S.D.N.Y. 2002) (“Because our rules for civil litigation presume the

availability of discovery of all non-privileged factual matters that are relevant . . . a party must

disclose during the discovery period whether it intends to rely on factual assertions or

corresponding defenses that would require a waiver of the attorney-client privilege.” (citations

omitted)). If it files a letter so stating, McGowan will be entitled to the withheld documents and

to discovery on the nature of the investigation. If no such letter is filed, JPMC will be precluded

from offering any evidence regarding the nature of the investigation.

IV. CONCLUSION

        For the foregoing reasons, McGowan’s motion to compel (Docket # 81) is granted in

part and denied in part to the extent stated herein. JPMC shall file the letter stating their

election as stated in section III.C.2 within 14 days.




                                                   18
   Case 1:18-cv-08680-PAC-GWG Document 92 Filed 04/24/20 Page 19 of 19



SO ORDERED.

Dated: April 24, 2020
       New York, New York




                                    19
